         Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
 LISA PAGE,                                     )
                                                )
                Plaintiff,                      )
                                                )       Case No. 1:19-cv-03675-TSC
        v.                                      )
                                                )
 U.S. DEPARTMENT OF JUSTICE, et al.,            )
                                                )
                Defendants.                     )
                                                )
                                                )

        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S RULE 56(d) MOTION

       Defendants U.S. Department of Justice (“the Department”) and the Federal Bureau of

Investigation (“FBI”) oppose Plaintiff’s request to deny or defer consideration of Defendants’

pending motion for summary judgment until the parties engage in discovery. Discovery is

unnecessary in this case—which challenges a single disclosure under the Privacy Act—given that

the Government has already produced the declarations of three senior Department officials

(including the ultimate decision-maker) attesting to the Department’s basis and purpose for the

disclosure. Plaintiff’s mere speculation that the Government acted in bad faith cannot entitle her

to relief. Accordingly, the Court should deny Plaintiff’s Rule 56(d) motion, ECF No. 20.

                                       BACKGROUND

       Plaintiff Lisa Page alleges a single claim against the Department and the FBI: violation of

the Privacy Act based on the Department’s disclosure of certain text messages she exchanged with

another FBI employee, Peter Strzok, to the news media on December 12, 2017. Compl., ECF No.

1, ¶¶ 81–89. The government has moved for summary judgment on the bases that (1) the

Department’s disclosure fell within an exception to the Privacy Act, and (2) the Department was
         Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 2 of 11



not liable, in any event, because any violation of the Act was not willful or intentional, see Mem.

in Supp. of Defs. Mot. for Summ. J. (“Defs. Mem”) at 13–17, 23–27, ECF No. 14-1.

        Defendants supported their motion with sworn declarations from former Deputy Attorney

General Rod Rosenstein, who authorized the disclosure on behalf of the Department, see

Rosenstein Decl., ECF No. 14-4; Peter Winn, the Director of the Department’s Office of Privacy

and Civil Liberties, who performed the Privacy Act analysis concluding that the disclosure was

lawful, see Winn Decl., ECF No. 14-6; and Stephen Boyd, the Assistant Attorney General for

Legislative Affairs, who helped coordinate the disclosure of Plaintiff’s text messages to Congress,

Boyd Decl., ECF No. 14-5. Together, these declarations explained, in detail, how the Department

obtained Plaintiff’s text messages, the purpose behind the Department’s disclosure to the media,

and the contents of the government’s Privacy Act analysis.

       Given the present record, discovery is unnecessary to resolve Defendants’ motion for

summary judgment. See, e.g., Defs. Mem at 12, 14, 17, 23, ECF No. 14-1; Defs. Reply Br. at 3–

6, ECF No. 25. Defendants have, accordingly, moved to stay the parties’ obligations to hold a

26(f) conference until the Court resolves the instant motion and Defendants’ motion for summary

judgment. See Defs. Mot. to Stay Rule 26(f) Conf., ECF No. 22. That stay motion is currently

pending before Judge Chutkan.

                                           ARGUMENT

       To obtain relief under Federal Rule of Civil Procedure 56(d), Plaintiff bears the burden of

demonstrating “with ‘sufficient particularity . . . why discovery [is] necessary.’” Ikossi v. Dep’t

of Navy, 516 F.3d 1037, 1045 (D.C. Cir. 2018) (quoting Strang v. U.S. Arms Control &

Disarmament Agency, 864 F.2d 859, 861 (D.C. Cir. 1989)). Rule 56(d) requires Plaintiff to submit

an affidavit that satisfies three criteria: (1) “it must outline the particular facts [s]he intends to



                                                  2
          Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 3 of 11



discover and describe why those facts are necessary to the litigation”; (2) “it must explain ‘why

[she] could not produce [the facts] in opposition to the motion [for summary judgment];” and (3)

“it must show the information is in fact discoverable.” Convertino v. U.S. Dep’t of Justice, 684

F.3d 93, 99–100 (D.C. Cir. 2012) (first quoting Byrd v. U.S. Envtl. Prot. Agency, 174 F.3d 239,

248 (D.C. Cir. 1999), then quoting Carpenter v. Fed. Nat’l Mortg. Ass’n, 174 F.3d 231, 237 (D.C.

Cir. 1999)). The D.C. Circuit has cautioned, moreover, that “[i]t is . . . incorrect to conclude” that

Rule 56(d) requests should be granted “more often than not;” rather, each request must be resolved

“based on [the] application of the Convertino criteria to the specific facts and circumstances

presented in the request.” United States ex rel. Folliard v. Gov’t Acquisitions, Inc., 764 F.3d 19,

26–27 (D.C. Cir. 2014).

         Plaintiff fails to satisfy these criteria. Her 56(d) declaration and motion do not adequately

justify why Plaintiff’s proposed discovery is necessary or whether that information is discoverable.

See Morales v. Humphrey, 309 F.R.D. 44, 48 (D.D.C. 2015) (“Rule 56(d) . . . may not be used to

defeat a motion for summary judgment when there is ‘mere speculation’ of evidence not yet

discovered” (citing 11 Moore’s Federal Practice, ¶ 56.102 (Matthew Bender 3d ed.)); Estate of

Parsons v. Palestinian Auth., 715 F. Supp. 2d 27, 35 (D.D.C. 2010) (noting that the affidavit or

declaration “must demonstrate that further specified discovery will defeat a summary judgment

motion.” (citation omitted)). Accordingly, Plaintiff has failed to show that she is entitled to relief

under Rule 56(d).

    I.      Plaintiff Has Failed to Demonstrate that She Lacks Facts Essential to Justify Her
            Opposition.

         Although Plaintiff’s 56(d) declaration outlines the particular facts that she intends to

discover and provides an explanation for why she could not produce those facts in opposition, see

Jeffress Decl. ¶¶ 5–6, ECF No. 20-1, that, alone, is insufficient to entitle her to relief. Rather, Rule

                                                   3
         Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 4 of 11



56(d) requires that Plaintiff also justify why “those facts are necessary to the litigation,”

Convertino, 684 F.3d at 99. In other words, Plaintiff cannot simply identify additional facts that

may be relevant to her claims, she must demonstrate that her requested discovery “would alter the

court’s determination regarding summary judgment.” Mosely v. King, 197 F. Supp. 3d 210, 219

(D.D.C. 2016). Plaintiff falls short of that standard. As discussed below, the bulk of Plaintiff’s

proposed discovery is either duplicative or immaterial.

           A.    Plaintiff’s Proposed Discovery Is Duplicative.

        To begin, a substantial portion of the facts that Plaintiff proposes to discover is already in

the record. Although the Rule 56(d) declaration states that Plaintiff lacks access to

    •   “whether Defendants disclosed the records from the DOJ Office of the Inspector General
        (“OIG”) Investigative Records System, another system of records, or multiple system of
        records”;

    •   “the purposes for which the records were disclosed”;

    •   “whether Defendants conducted the purported Privacy Act analysis in advance of
        disclosing the text messages to the media”;

    •   “the facts and assumptions that the requesting officials provided Mr. Winn in soliciting the
        purported Privacy Act analysis”; and

    •   “the content of Defendants’ purported Privacy Act analysis,”

Jeffress Decl. ¶¶ 6c, 6d, 6e, 6f, 6g, all of this information is contained in the sworn declarations of

Mr. Rosenstein, Mr. Winn, and Mr. Boyd.

        First, Defendants’ declarations conclusively establish that the text messages at issue were

obtained from (and thus, disclosed from) OIG. 1 Mr. Rosenstein attests that “the Associate Deputy


1
  As noted in Defendants’ opening brief, the fact that the text messages were disclosed from OIG
does not necessarily mean that they were disclosed from a “system of records,” as that term is
defined in the Privacy Act. See Defs. Mem. at 14 n.4, ECF No. 14-1. Nevertheless, further
discovery on this point is unwarranted because Mr. Winn assumed, in Plaintiff’s favor, that the
text messages were contained in a system of records and thus subject to the Privacy Act’s
protections. See Winn Decl. ¶ 9.
                                                  4
          Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 5 of 11



Attorney General (ADAG) . . . requested copies of the relevant text messages from OIG,” and that,

in response, “OIG provided a subset of the total universe of discovered text messages between Mr.

Strzok and Ms. Page, specifically those messages that OIG identified as inappropriate and

particularly troubling.” See Rosenstein Decl. ¶ 9. Mr. Boyd corroborates that sequence of events.

See Boyd Decl. ¶ 8 (“My understanding is that, at or around the time of the publication of the New

York Times article, the Office of the Deputy Attorney General requested from the OIG, and the

OIG provided, an initial subset of the total universe of discovered text messages between Mr.

Strzok and [Ms. Page] that the OIG considered particularly troubling.”). And Plaintiff does not

dispute this, stating in her brief that, “[p]rior to the December 12 disclosure, DOJ’s Office of the

Deputy AG obtained copies of 375 of the text messages from OIG.” Pl.’s Opp. to Mot. Summ. J.,

(“Pl.’s Opp.”) at 6, ECF No. 21.

         Plaintiff provides no basis to further probe these sworn statements, aside from her general

speculation that the records may have been contained in multiple systems of records. See Compl.

¶ 41, ECF No. 1; Pl.’s Opp. at 23, ECF 21. But, as discussed in Defendants’ Reply, the fact that

Plaintiff’s text messages may have been housed in multiple components’ record systems has no

bearing on the Privacy Act analysis, which only asks from which system the records were

disclosed. See Defs. Reply Br. at 7, ECF No. 25. To the extent that Plaintiff seeks to discover the

identity of every system that held her records then, that information is wholly irrelevant to her

claim.

         Next, the record is equally clear regarding the purpose for which the records were disclosed.

As explained in Defendants’ opening brief, see Defs. Mem. at 7–9, 15, Mr. Rosenstein—the

decision-maker with respect to the disclosure—clearly states in his declaration that “[t]he decision

to disclose the text messages to the media was based on the understanding that the text messages



                                                  5
         Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 6 of 11



would become public when the Department provided them to Congress, and that releasing them

all at once would further the goal that the Department be forthcoming with the public . . . even

when that information is damaging to the Department.” Rosenstein Decl. ¶ 18. Plaintiff’s mere

speculation that Mr. Rosenstein instead disclosed the messages to elevate the Department’s

standing with the President cannot entitle her to discovery, especially in the face of longstanding

precedent that government officials’ declarations are entitled to a presumption of good faith. See

Fischer v. U.S. Dep’t of Justice, 723 F. Supp. 2d 104, 108 (D.D.C. 2010); Corel v. United States,

165 F. Supp. 2d 12, 35 (D.D.C. 2001).

       Finally, Plaintiff’s purported lack of knowledge about the timing and contents of Mr.

Winn’s Privacy Act analysis is belied by the information provided in the sworn declarations of

Mr. Rosenstein and Mr. Winn. They clearly attest that Mr. Winn was consulted prior to the

disclosure at issue and that Mr. Rosenstein relied on Mr. Winn’s conclusion that the disclosure

would not violate the Privacy Act in authorizing it. See Winn Decl. ¶ 4, 18 (noting that then-

Acting Deputy Attorney General (“ADAG”) Scott Schools contacted him on December 12, 2017,

for “advice” on “whether the proposed disclosure of the texts as redacted would violate the non-

disclosure provisions of the Privacy Act,” and that “he advised ADAG Schools” that the disclosure

was lawful); Rosenstein Decl. ¶ 16 (noting that, “[b]efore disclosing the text messages to the news

media,” the ADAG “contacted [Mr. Winn] and reported to [Mr. Rosenstein] that [Mr. Winn] had

concluded that disclosing the texts to the media would not violate the Privacy Act”), id. ¶ 17

(emphasizing that he authorized the disclosure with “the express understanding that it would not

violate the Privacy Act”).

       Moreover, Mr. Winn’s declaration describes, in detail, the “facts and assumptions”

undergirding his analysis as well as its “contents,” Jeffress Decl. ¶¶ 6f, 6g. Specifically, he attests



                                                  6
         Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 7 of 11



that ADAG Schools “provided the relevant messages to [him] with the proposed redactions” to

determine “whether disclosure to the news media of [the] text messages exchanged between Peter

Strzok and [Ms. Page] on a Department-issued mobile device would be permissible under the

Privacy Act.” Winn Decl. ¶ 4. He was also informed that “one or more congressional committees

had requested the text messages from the Department and that the Department intended to provide

them to at least some of the requesting members of Congress on December 13, 2017,” and that

“[OIG] did not object to the disclosure to Congress.” Id. ¶ 5. With respect to the substance of his

Privacy Act analysis, Mr. Winn’s declaration dedicates multiple paragraphs to summarizing its

contents. See id. ¶¶ 9–10 (identifying the relevant routine use exception); id. ¶¶ 11–12 (identifying

the applicable standard); id. ¶¶ 13–17 (weighing Plaintiff’s privacy interest in the text messages

against the public’s interest in disclosure).

       That Plaintiff dislikes the above facts because they are unfavorable to her claim does not

entitle her to search for new ones. Because half of Plaintiff’s proposed factual areas for discovery,

see Jeffress Decl. ¶ 6 (listing ten areas), are, in fact, duplicative of evidence in the record, they

cannot satisfy her burden of demonstrating that there are still “necessary” facts to be discovered.

           B.    Plaintiff’s Proposed Discovery Is Immaterial to Her Claim.

       The remaining facts that Plaintiff proposes to discover are immaterial to her claim.

Plaintiff’s Rule 56(d) declaration states that she also seeks:

   •   “the identities and roles of all the [Department] and/or [FBI] officials involved in the
       December 12 disclosure”;

   •   “the knowledge and motives of each official who played a significant role”

   •   “the reasons for Defendants’ [alleged] divergence from normal practice in disclosing the
       messages to reporters on December 12”; and

   •   “the reasons for Defendants’ [alleged] divergence from normal practice in producing the
       messages to congressional committees on December 12,”


                                                  7
           Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 8 of 11



Jeffress Decl. ¶¶ 6a, 6b, 6h, 6i. Plaintiff’s declaration dedicates only one sentence as to why these

facts are necessary: “Each of these facts is material to either the analysis of the ‘routine use’

exception[,] . . . . the determination of whether Defendants acted willfully or intentionally[,] . . . or

both,” Id. ¶ 7. That is insufficient. Courts in this District have required that a Rule 56(d) movant

“articulate why these sources of information would be relevant” and “explain how the documents

or testimony she seeks will create a genuine issue of material fact.” Ramos v. Lynch, 267 F. Supp.

3d 39, 48–49 (D.D.C. 2017) (denying, in part, plaintiff’s Rule 56(d) motion in a Title VII case);

see also Mosely, 197 F. Supp. 3d at 218–19 (denying outright plaintiff’s Rule 56(d) motion seeking

discovery into the merits of her Title VII claim when the record made clear there was a timeliness

issue).

          As Defendants have consistently maintained, see Defs. Mem. at 22, 25, ECF No. 14; Defs.

Reply at 3–4, 10–12, ECF No. 25, none of the above facts are material to the dispositive issues in

this case: whether the Department correctly concluded that the disclosure fell under a Privacy Act

exemption, and, if not, whether the Department’s conduct was willful or intentional. See Reed v.

Dep’t of the Navy, 910 F. Supp. 2d 32, 40 (D.D.C. 2012) (setting forth the elements of a Privacy

Act claim). Indeed, Plaintiff cites no case—and Defendants are unaware of any—that holds that

the Privacy Act analysis turns on the “knowledge and motives” of all officials who are “involved”

in a disclosure. Convertino, cited in Plaintiff’s opposition, see Pl.’s Opp. at 10, ECF No. 21, does

not stand for that proposition and, indeed, merely holds that Rule 56(d) relief is appropriate in a

Privacy Act case where the plaintiff lacks knowledge of the “identity of the individual(s) who

disclosed [the] information.” Convertino, 684 F.3d at 99. That is far from the case here.

Plaintiff’s proposal to depose “all senior officials who were involved,” see Jeffress Decl. ¶¶ 8a,

8b, and to request “all correspondence between DOJ and/or FBI employees involved in the



                                                   8
          Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 9 of 11



December 12 disclosure, as well as correspondence with White House officials who were involved

in or informed of the decisions,” id. ¶ 8d, is unnecessary, disproportionate, and indeed, irrelevant,

when the Court already has the sworn declarations of the decision-maker and the senior official

who conducted the Privacy Act analysis in this case.

         Moreover, Plaintiff’s proposed discovery into the reasons that the disclosure was made

after-hours and other alleged logistical issues are a further distraction. Even if Plaintiff could

somehow show that the Department’s Office of Public Affairs (“OPA”) released the messages in

a rushed manner, it is still a step too far to conclude that Mr. Rosenstein authorized the disclosure

“without grounds for believing it was lawful,” Sussman v. U.S. Marshals Serv., 494 F.3d 1106,

1122 (D.C. Cir. 2007) (setting forth standard for willful or intentional conduct). Notwithstanding

Plaintiff’s attempt to craft a narrative that the Department employed a “secretive process” with

respect to the release, the dispositive fact remains that Mr. Rosenstein believed in good faith that

the disclosure would be lawful. See Defs. Reply. Br. at 9–10, 18–19, ECF No. 25. Nor does the

Department’s method of releasing the messages—even if relevant—come close to suggesting that

the Department acted improperly, as further explained in Defendants’ Reply. Id. at 10–11. Thus,

Plaintiff cannot show that her proposed discovery about the motivations of other government

officials or the logistics of the disclosure would create a genuine dispute of material fact and “alter

the court’s determination regarding summary judgment,” as required by Rule 56(d), Mosely, 197

F. Supp. 3d at 219.

   II.       Plaintiff Has Failed to Demonstrate that There Are Further Discoverable Facts
             Material to Her Claims.

         Finally, Plaintiff has failed to proffer any basis to believe that discovery would lead to facts

necessary for her to defeat summary judgment—that is, evidence that the Department’s disclosure

was willful or intentional. Rather, the overarching theory behind Plaintiff’s Rule 56(d) motion is

                                                    9
        Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 10 of 11



that the government’s declarants are unreliable. See, e.g., Jeffress Decl. ¶ 6j (proposing to examine

the “credibility of Defendants’ declarants”).          But mere speculation that evidence of the

government’s improper motive exists is not sufficient to justify relief under Rule 56(d). Courts

have interpreted the last Convertino factor to require “‘a reasonable basis to suggest’ that the

information is discoverable.” Morales, 309 F.R.D. at 48 (quoting Bancoult v. McNamara, 217

F.R.D. 280, 283 (D.D.C. 2003)). “In this regard, the party seeking relief under Rule 56(d) must do

more than offer ‘conclusory allegation[s] without any supporting facts to justify the proposition

that the discovery sought will produce the evidence required.’” Id. (citation omitted).

       Plaintiff has offered no justification that her proposed discovery will lead to evidence that

Mr. Rosenstein—in clear contradiction to his sworn testimony—authorized the disclosure without

regard for its legality or that he flagrantly disregarded Plaintiff’s rights under the Privacy Act. See

Jeffress Decl. ¶ 10. Indeed, courts have refused to grant 56(d) motions where a movant alleges

that defendants acted with the requisite motive, but “offer[s] no reasonable basis to suggest that

discovery would” bear out her claims. Carpenter, 174 F.3d at 237; id. (noting that “desire to ‘test’

affiants’ testimony does not justify Rule 56[(d)] testimony” (citing Strang, 864 F.2d at 861)); see

also Gardener v. United States, 184 F. Supp. 3d 175, 182 (D. Md. 2016) (“In this case, it strikes

the Court that Plaintiffs have neither proof nor a particularly good reason to believe that the

Individual Defendants consciously disregarded an excessive risk . . . . ; rather, Plaintiffs hope that

depositions or similar fact discovery might yield evidence of such mens rea. The Court is

disinclined to license a fishing exhibition—particularly where, as here, the Individual Defendants

have adduced evidence that seems flatly at odds with the notion that they were deliberatively

indifferent . . . .”). As explained in Defendants’ Reply, Plaintiff has offered no evidence—only




                                                  10
           Case 1:19-cv-03675-TSC Document 24 Filed 05/11/20 Page 11 of 11



innuendo—to suggest that the government acted improperly. See Defs. Reply Br. at 3–4. The

Court should not credit Plaintiff’s speculation here.

                                         CONCLUSION

       For the foregoing reasons, as well those set forth in Defendants’ opening brief in support

of the Motion for Summary Judgment, ECF No. 14-1, and Reply, ECF No. 25, the government

respectfully requests that the Court deny Plaintiff’s Rule 56(d) Motion, ECF No. 20. 2



Dated: May 11, 2020                                     Respectfully submitted,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        MARCIA BERMAN
                                                        Assistant Branch Director

                                                         /s/ Grace X. Zhou
                                                        GRACE X. ZHOU
                                                        (N.Y. Bar No. 5623681)
                                                        BRADLEY P. HUMPHREYS
                                                        Trial Attorneys, U.S. Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1100 L Street, N.W.
                                                        Washington, D.C. 20005
                                                        Tel.: (202) 616-8267
                                                        E-mail: Grace.X.Zhou@usdoj.gov

                                                        Counsel for Defendants




       2
         Should the Court grant Plaintiff’s Rule 56(d) motion and allow this case to proceed to
discovery, Defendants respectfully reserve the right to object to Plaintiff’s discovery requests on
any additional grounds not raised in this opposition.
                                                 11
        Case 1:19-cv-03675-TSC Document 24-1 Filed 05/11/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                               )
 LISA PAGE,                                    )
                                               )
               Plaintiff,                      )
                                               )       Case No. 1:19-cv-03675-TSC
        v.                                     )
                                               )
 U.S. DEPARTMENT OF JUSTICE, et al.,           )
                                               )
               Defendants.                     )
                                               )
                                               )

                                   [PROPOSED] ORDER

       Upon consideration of Plaintiff’s Motion for Order to Deny or Defer Defendants’ Motion

for Summary Judgment Pursuant to Federal Rule of Civil Procedure 56(d), ECF No. 20, it is hereby

ORDERED that the motion is DENIED.

       SO ORDERED.



Dated: ______________                                      _____________________________

                                                           Hon. Amy Berman Jackson
                                                           United States District Judge
